Citation Nr: 0931439	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  08-22 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for narcolepsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1948 until 
April 1954 and from September 1954 until October 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2007 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  The Veteran appeared before 
the undersigned Acting Veterans Law Judge at a Board hearing 
held at the RO in July 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for narcolepsy is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. A final May 1980 confirmed rating decision continued the 
denial of service connection for narcolepsy.  

2.  The evidence associated with the claims file since the 
May 1980 final denial relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for narcolepsy.  


CONCLUSIONS OF LAW

1.  The May 1980 confirmed rating decision is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the May 1980 confirmed rating 
decision is new and material; the claim of entitlement to 
service connection for narcolepsy is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service 
connection for narcolepsy.  In view of the Board's decision 
to reopen the Veteran's claim, a discussion of VA's duties to 
notify and assist in regards to that claim is unnecessary.
 
New and Material Evidence

The Veteran seeks to reopen a previously denied claim for 
service connection for narcolepsy.  A review of the record 
indicates that he was previously denied service connection 
for that disorder in a May 1980 confirmed rating decision.  
He did not file a Notice of Disagreement and the rating 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).   

The RO appears to have reopened the Veteran's claim.  
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.   
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the May 1980 confirmed 
rating decision consisted of service treatment records, which 
generally did not indicate any complaints of, or treatment 
for, narcolepsy.  An October 1965 eye examination did, 
however, indicate that the Veteran complained of being tired 
all the time.

Post-service medical records indicated that the Veteran was 
found to have a "normal sleep variant" in November 1970 and 
could drop off to sleep at any time.  Additionally, a March 
1979 Sleep Disorder Evaluation, by Dr. H.L., found the 
Veteran's data to be compatible and diagnostic of Narcolepsy-
Cataplexy Syndrome.  The Veteran also submitted lay 
statements regarding his constantly falling asleep while in 
service.

A February 1976 rating decision noted that the Veteran's 
service treatment records failed to show any complaint or 
treatment for a condition related to narcolepsy while on 
active duty.  The first narcolepsy complaint was from 
November 1970, but not finally diagnosed until May 1975.  The 
Veteran's narcolepsy was not shown to have been incurred or 
aggravated by his military service.  A March 1979 Board 
denial similarly found that the Veteran's narcolepsy did not 
have its onset during service, but manifested more than one 
year after his service.  The May 1980 confirmed rating 
decision also found no evidence that the Veteran's narcolepsy 
was incurred in or aggravated by his service.

Subsequent to the May 1980 decision, the new private medical 
records and VA outpatient treatment records generally 
indicate that he has been diagnosed with and treated for 
narcolepsy, but do not provide etiology findings.  

The Veteran has also submitted additional medical treatise 
evidence, including one from the website Wikipedia.  The 
Wikipedia article indicated that there was an average 15-year 
delay between onset and correct diagnosis of narcolepsy.  
Thus, the Wikipedia article indicates that the onset of the 
Veteran's narcolepsy could have occurred while he was in 
service.  

A copy of a Social Security Administration (SSA) decision 
that found him to have narcolepsy was associated with the 
claims file.  The Veteran and his spouse have also submitted 
new statements, including in a July 2009 hearing.

The evidence submitted since the May 1980 confirmed rating 
decision is new, in that it was not previously of record.  
The newly submitted evidence is also material.  The newly 
associated evidence relates the Veteran's claimed narcolepsy 
to his service.  Therefore, the additional evidence received 
is "material" and relates to an unestablished fact 
necessary to substantiate his service connection claim.  
Accordingly, the Board finds that the claim for service 
connection is reopened. 


ORDER

New and material evidence having been submitted, the 
Veteran's request to reopen the claim for entitlement to 
service connection narcolepsy is granted.  The appeal is 
granted to this extent only.  


REMAND

The Veteran essentially contends that his narcolepsy 
developed while he was in service.

The record indicates that the Veteran received Social 
Security disability benefits at least partially due to his 
narcolepsy.   Given the Veteran's current claim, these 
records appear to be especially relevant.  As such, VA is 
obliged to attempt to obtain and consider those SSA records.  
38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2006); see also Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The record does not indicate that the Veteran has been 
afforded a VA examination in regards to his claimed 
narcolepsy.  A VA examination should be provided to determine 
the nature, extent, onset, and etiology of the claimed 
disorder.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  Expedited 
handling is requested.)

1. The RO/AMC should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as, 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted and 
the Veteran must be informed in 
writing.

2.  After any outstanding medical 
records are obtained, the RO/AMC should 
arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset, and etiology 
of any narcolepsy found to be present. 

The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
examiner should opine as to whether it 
is at least as likely as not (that is, 
at least a 50-50 degree of probability) 
that narcolepsy developed during or due 
to his service.  

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's and other lay statements of 
record relating to the onset of the 
Veteran's disorder, as well as the 
medical treatise evidence provided by 
the Veteran. The rationale for all 
opinions expressed should be provided 
in a legible report.

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


